Citation Nr: 1018665	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to July 
2000.  He was awarded the Combat Infantry Badge, among other 
decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2006.  A statement of the case was issued in July 
2007, and a substantive appeal was received in August 2007.  
The Veteran appeared at a September 2009 hearing before the 
Board at the RO.  A transcript is of record.    

Although the Veteran's notice of disagreement initiated an 
appeal as to several other issues, which were denied in the 
July 2006 rating decision, his substantive appeal expressly 
limited his appeal to the issue listed on the first page of 
this decision.

In a VA Form 21-4138 dated June 30, 2009, the Veteran set 
forth claims for increased ratings for several of his 
service-connected disabilities.  This matter is hereby 
referred to the RO for development and adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board at the RO in September 2009, 
the Veteran testified that he had been treated in Salem, 
Oregon by a "psychiatrist" named Karen Hayes.  A January 
2009 VA medical record notes that the Veteran has been 
working with Fee Basis counselor Karen Hayes, MSW for about a 
month.  It does not appear that any records documenting 
treatment or counseling by Karen Hayes have been obtained.  
Since the Veteran specifically identified these records at 
his hearing, the Board believes that 38 C.F.R. § 3.159 
requires action to obtain such records to fully assist the 
Veteran. 

In view of the need to return the case for action to obtain 
additional records, the Board believes it reasonable and 
appropriate to direct that the Veteran be scheduled for a VA 
PTSD examination to ascertain the current severity of this 
disability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to request any pertinent medical records 
from Karen Hayes, who appears to be 
located in Salem, Oregon. 

2.  The Veteran should then be scheduled 
for a VA PTSD examination to ascertain 
the current severity of this disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings should be reported 
to allow for application of VA rating 
criteria for PTSD.  A Global Assessment 
of Functioning (GAF) score should be 
assigned for the PTSD. 

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



